Continuation Sheet

Continuation of 3. NOTE: 
Claim 1 is amended to delete “disposed within the device” from the recitation “the second electrode is located externally of the gastrointestinal tract and 
Claim 13 is amended to delete “disposed within the device” from the recitation “a second electrode configured to locate externally to the gastrointestinal tract and 
Claim 57 is amended to delete “disposed within the device” from the recitation “the second electrode is located externally of the gastrointestinal tract and 
Claim 73 is amended to include “wherein the electrical current is applied by a processing apparatus, and the processing apparatus is located externally to the body of the subject”.  This amendment was not previously considered or searched.

Continuation of REQUEST FOR RECONSIDERATION/OTHER 12. The request for reconsideration has been considered but does NOT place the application in condition for allowance because: 

Claim objections
The Applicant’s arguments in favor of withdrawing the claim objections rely upon the claim amendments that have not been previously considered or searched or entered.
35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph
The Applicant’s arguments in favor of withdrawing the claim rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rely upon the claim amendments that have not been previously considered or searched or entered.
Also, the Applicant asserts that claim 13 is amended to replace “simulator” with “stimulator”.  The Examiner respectfully disagrees.  Claim 13 still recites “a simulator” in line 7.  There is no support for the term “simulator” in the specification.  The Examiner cannot find the term or any of its variants in the specification.  Second and relatedly, the specification does not describe a simulator that is configured to determine one or more characteristics of inflammatory bowel disease or gut inflammation based on an electrical signal measured between the at least one first electrode and the second electrode. 
Claims 14, 16, 18-19, 21, and 24 are still rejected by virtue of their dependence from claim 13.
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
The Applicant’s arguments in favor of withdrawing the claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rely upon the claim amendments that have not been previously considered or searched or entered.

Claims 14, 16, 18-19, 21, and 24 are rejected by virtue of their dependence from claim 13.
The Applicant asserts that claim 73 was amended to delete that second electrode being “disposed within the device”.  The Examiner respectfully disagrees. Claim 73 still recites “implanting a device into a gastrointestinal tract of a body of a subject…providing a second electrode disposed within or coupled to the device……the second electrode is located externally of the gastrointestinal tract” in lines 3-9, which render the claim indefinite.  
It is not clear how the second electrode can be located externally of the gastrointestinal tract when it is disposed within a device that is implanted into the gastrointestinal tract.  If the second electrode is located externally of the gastrointestinal tract when it is disposed within a device, the device cannot be implanted into the gastrointestinal tract.  If the device is implanted into the gastrointestinal tract, it cannot also house a component that is located externally of the gastrointestinal tract.  This contradiction renders claim 73 indefinite.
Further, claim 73 still recites “a gastrointestinal tract of the body” in lines 7-8, it is not clear if this recitation is the same as, related to, or different from “a gastrointestinal tract of a body of a subject” of claim 73, line 3.  If they are the same, “a gastrointestinal tract of the body” 
Prior art rejections
The Applicant’s arguments in favor of allowability that rely upon the claim amendments not previously considered or searched were not persuasive since there was insufficient time under the AFCP 2.0 program to fully search and considered these amendments.
Further, the Applicant argues:

    PNG
    media_image1.png
    438
    686
    media_image1.png
    Greyscale

This argument is not persuasive since it is not commensurate with the rejection.  Poscente teaches measuring an electrical signal between first and second electrodes (measuring impedance in a lumen of a gastrointestinal organ; paragraphs 0053-0054 of Poscente) and determining one or more characteristics of an abnormality or any clinical conditions associated with the abnormal function of the GI tract based on the measured electrical signal (paragraphs 0012, 0014, 0016-0017, 0045-0046, 0050, and 0053-0054 of Poscente).  Imran teaches the use of impedance measurements to diagnose inflammatory tissue in the GI tract (paragraphs 0051-0052 of Imran).  It would have been obvious to one of ordinary skill in the art before the effective filing date of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Applicant asserts:

    PNG
    media_image2.png
    116
    807
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    135
    797
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    251
    800
    media_image4.png
    Greyscale

This argument is not persuasive.  Imran teaches the use of impedance measurements to diagnose inflammatory tissue in the GI tract (paragraphs 0051-0052 of Imran).  Impedance measurements are through the wall of the tissue since the tissue is the medium through which the voltage/current paths are located so that the impedance used to determine inflammation can be ascertained.  As a result, the impedance measurements of Imran are measurements across the wall of the GI tract.  Such teachings are applicable to the teachings of Poscente.
For these reasons, the rejection of claim 1 based on Poscente and Imran is proper.

The rejections of claims 13, 57, and 73 are proper for the same reasons as to why the rejection of claim 1 is proper.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW KREMER/Primary Examiner, Art Unit 3791